SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52446 CACTUS VENTURES, INC. (Name of small business issuer in its charter) Nevada 88-0378336 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 251 Jeanell Dr., Suite 3, Carson City, NV 89703 (Address of principal executive offices) (Zip Code) Issuer’s telephone number702-234-4148 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.01 par Value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Note
